Citation Nr: 1621860	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to educational assistance at the 100 percent rate under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).

2.  Whether an overpayment of educational assistance, including the amount of $4,839.22, was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office Education Processing Center (EPC) in Muskogee, Oklahoma, which found that the Veteran was correctly receiving educational assistance under the Post-9/11 GI Bill at the 90 percent rate.  

The issue(s) of the validity of the debt is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had between 30 and 36 months of active duty service after September 11, 2001.  

2.  The Veteran was not discharged from active duty due to physical disability.


CONCLUSION OF LAW

The criteria for educational assistance at the 100 percent rate under the Post 9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  In such cases, where there is no possibility that any additional notice or development would aid the appellant in substantiating his claim, any deficiency of notice or of the duty to assist constitutes harmless error.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004).  

In February 2013, the Veteran was awarded educational assistance benefits under the Post-9/11 GI Bill program at the 90 percent level.  He contends that he is entitled to benefits at the maximum, i.e., 100 percent, level, because he was on active duty from April 1976 to May 2004.

However, for veterans, the amount of educational assistance payable under the Post-9/11 GI Bill is based on the aggregate length of creditable active duty only after September 11, 2001.  38 C.F.R. § 21.9640(a).  The percentage of the maximum rate payable ranges from 40 percent for at least 90 days of active duty service, to 100 percent for at least 36 months.  Id.  

Here, although the Veteran served on active duty from April 1976 to May 2004, his active duty after September 11, 2001, extended from September 12, 2001, to May 31, 2004, a period of 31 months and 19 days.  The narrative reason for separation was "Retired"; thus, he was not discharged due to service-connected disability.  Accordingly, the Veteran's qualifying active duty entitles him to benefits at 90 percent of the maximum rate (i.e., at least 30 months but less than 36 months of active duty).  38 U.S.C.A. §§ 3311(b), 3313(c); 38 C.F.R. § 21.9640(a).  He does not contend otherwise.  Indeed, once this was pointed out to the Veteran, he has not submitted any additional arguments concerning this matter.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to educational assistance at the 100 percent rate under Chapter 33, Title 38, United States Code, is denied.

REMAND

At the same time that the Veteran disagreed with his award of Post-9/11 GI Bill education benefits at the 90 percent rate, he also disagreed with other aspects of his claim, having to with problems that occurred when VA was initially processing his application for educational assistance.  Briefly, in July 2013, an enrollment certification was received, certifying the Veteran's enrollment in a program of education from June 10, 2013, through October 12, 2013.  In November 2013, another copy of the same enrollment certification was received, along with the Veteran's completed VA Form 22-1990, "Application for VA Education Benefits."  Under the section titled "Education Benefit Being Applied For," the Veteran checked two boxes: for Chapter 33 - Post-9/11 GI Bill, and for Chapter 30 - MGIB.  He stated that he elected to receive Chapter 33 benefits in lieu of Chapter 30 benefits, effective October 30, 2013.  

This led to confusion in the development of his claim, because the RO construed the application as meaning that he wished his educational assistance benefits to begin effective October 30, 2013, whereas in his subsequent statements, he attempted to explain that he had intended that the Post-9/11 GI Bill assistance start that date, with MGIB assistance for the period covered by the enrollment certificate filed at that time, i.e., from June 10, 2013, through October 12, 2013.  

However, at no time did the RO realize that this is what the Veteran was claiming.  Apparently out of frustration, he filed a new VA Form 21-1990 in December 2013, in which he claimed entitlement to Chapter 30 educational assistance only.  In response, in correspondence from the EPC dated January 14, 2014, the Veteran was informed that he had been granted MGIB educational assistance for the period from June 10, 2013, to October 12, 2013.  

However, another letter from the EPC, dated January 16, 2014, informed the Veteran that he had been awarded education benefits under the Post-9/11 GI Bill.  He was informed that as of November 4, 2013, he was entitled to receive 90 percent of the amount payable under the Post-9/11 GI Bill.  

In February 2014, he submitted a notice of disagreement, stating he was appealing the decision to award him benefits only at the 90 percent level.  He also stated that he was appealing his decision that VA would not pay for his first semester of education, from June to October 2013.  He also stated that although he had received deposits to his checking account starting January 10, 2014, he had received no explanation, and he was having problems with the school, which had not received tuition payment.  

In a letter dated March 25, 2014, the EPC informed the Veteran that in response to his notice of disagreement, VA had determined he was entitled to Post-9/11 GI Bill benefits effective June 10, 2013.  Since he had already been paid $4,839.22, under MGIB, for that period, he would only receive the difference between the two.  Specifically, he had been paid $4,839.22, under the MGIB, but was entitled to $5,149.22, under the Post-9/11 GI Bill.  Therefore, he would be paid the difference consisting of $310, and the school would receive $216.03 for tuition and fees.  He was told that this represented a favorable decision on his appeal, which was considered to be withdrawn.  

This would appear to have resolved the problem, since although he had originally claimed MGIB for the period from June to October, 2013, the Post-9/11 GI Bill provided a greater benefit.  However, in a letter dated April 3, 2014, the VA Debt Management Center (DMC) in St. Paul, Minnesota, informed the Veteran that he had received an overpayment of $4,839.22, which must be repaid.  

In the meantime, the Veteran was furnished a statement of the case in March 2014, concerning the payment of Post-9/11 GI Bill assistance at the 90 percent rate.  In his substantive appeal received in June 2014, the Veteran said that in addition to the issue listed in the statement of the case (the determination of entitlement under the Post-9/11 GI Bill and MGIB programs) there was the question of the overpayment now being collected.  Based on the lengthy explanation he provided, he is actually appealing the validity of the debt in the amount of $4,839.22.  

Although it is possible that the assessment of the debt was simply an accounting procedure for the purpose of transferring the payment from MGIB to Post-9/11 GI Bill, and did not require actual repayment by the Veteran, this is by no means indicated by any information available to the Board, i.e., in the education file, or electronic file.  It is also possible that he was paid under MGIB, and then again the total amount under the Post-9/11 GI Bill, and then charged with an overpayment of the MGIB payment.  Although there is no further reference as to the ultimate outcome of this debt, there is however, a copy of an undated email from the Education Case Manager to "Finance" titled "review to move 30 debt under ch 33."  This email directs:  "Please review to move claimant's ch 30 debt of $1,789.42 under the post 911.  We failed to do this when debt was originally set up."  Since there was no date on the email, it is not clear whether this is part of, in addition to, or completely separate from the debt in the amount of $4,839.22.  Moreover, it refers to another debt.  

In short, the Veteran was informed, in April 2014, by the DMC that he had received an overpayment of $4,839.22, which must be repaid; it is not clear whether the Veteran was overpaid that amount; and there is reference to an additional overpayment in the amount of $1,789.42, possibly from the same cause, i.e., the switch from MGIB to Post-9/11 GI Bill.  His substantive appeal received in June 2014 included an explicit notice of disagreement with the validity of the debt.  Therefore, unless the notice of the debt was in error, the Veteran must be afforded a statement of the case.  38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999) (where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the Board must remand the issue to the RO for issuance of a statement of the case).  

Accordingly, the case is REMANDED for the following action:

1.  Retrieve all award actions, communications, and other documentation, from both the RO and the DMC, pertaining to an overpayment assessed in March/April 2014 in the amount of $4,839.22, which apparently resulted from a switch from MGIB to Post-9/11 GI Bill educational assistance, effective in June 2013, and associate them with the Veteran's education and electronic files.  Also, retrieve all relevant information concerning the overpayment of $1,789.42.

To this end, see, as discussed above, the following:

*  March 25, 2014, letter to the Veteran, informing him that, in essence, his payment of, in MGIB educational assistance was being converted to Post-9/11 GI Bill benefits, effective June 10, 2013; 

*  April 3, 2014, letter from DMC informing the Veteran that he had received an overpayment of $4,839.22, which must be repaid; 

*  Undated email from the Education Case Manager to "Finance" which directs:  "Please review to move claimant's ch 30 debt of $1,789.42 under the post 911.  We failed to do this when debt was originally set up."  

2.  Review the evidence, prepare an audit if necessary, and ascertain whether the Veteran was, in fact, charged with an overpayment of $4,839.22, and whether such overpayment was recouped or is still outstanding.  Also, determine the cause and outcome of the overpayment of $1,789.42.  If the RO finds that there was no overpayment, or that any such overpayment was invalid, and takes corrective action, provide the Veteran with a detailed statement explaining the miscommunication or error.  

3.  If the RO finds that there was an overpayment, even if recouped, furnish the Veteran and his representative with a statement of the case regarding the issue of the validity of the debt(s).  The Veteran must be informed of his appeal rights and of the actions necessary to perfect an appeal on the issues, which should only be returned to the Board if the appeal is perfected by the submission of a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


